Citation Nr: 1127737	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  04-35 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of a stress fracture of the right pubic ramus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1984 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to a compensable evaluation for residuals of a stress fracture of the right pubic ramus.  

The Board remanded this case in September 2007 for Social Security Administration (SSA) records and for a VA examination to determine whether there was any relationship between the service-connected disability of the right pubic ramus and arthritis of the hip.  The Board remanded the cases again in October 2009 as the Veteran's notice letter for the examination had been sent to the wrong address and there were additional outstanding records.  The directives of the Board remands have been substantially complied with, as a VA examination was provided in January 2010 addressing the present severity of the service-connected right pubic ramus disability and whether there is any relationship between this disability and the arthritis of the hips.   All outstanding evidence also has been associated with the claims file.

As noted in the previous October 2009 Board remand, the issues of entitlement to service connection for a disability of the left pubic ramus, arthritis, and insomnia have been raised by the record in March 2003 and April 2003 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected residuals of a stress fracture of the right pubic ramus are manifested by a fully healed fracture site which causes no aspects of pain or functional impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected residuals of a stress fracture of the right pubic ramus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5255 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.

In addition, the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4 will be considered, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.

By way of history, the RO granted service connection for residuals of a stress fracture to the right pubic ramus in December 1985, assigning a noncompensable (0 percent rating), effective December 13, 1985.  

The Veteran filed the current increased rating claim on appeal in February 2003.  He submitted statements in March and April 2003 that the fracture in the pelvis had caused deterioration in the joints and arthritis and osteophyte formation.  He also complained of numbness in the feet, pain, difficulty walking, bending over, rising, and sitting down, as well as standing or sitting for extended periods.  He indicated that he had to use a walking cane because of his symptoms. 

The Veteran's service-connected residuals of stress fracture to the right pubic ramus are rated by analogy under 38 C.F.R. § 4.71a, DC 5255, for impairment of the femur.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

A 10 percent rating is warranted for malunion of the femur with a slight knee or hip disability.  A 20 percent rating is warranted for malunion of the femur with moderate knee or hip disability.  A 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  A 60 percent rating is warranted for fracture of the surgical neck of the femur with a false joint.  A 60 percent rating also is warranted for fracture of the shaft or anatomical neck of the femur with nonunion of the femur without loose motion, weight-bearing preserved with aid of brace.  An 80 percent rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  

The Veteran's residuals of a stress fracture to the right pubic ramus are assigned a 0 percent rating.  Where the Rating Schedule does not provide a zero percent evaluation for a particular diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Reviewing the pertinent evidence of record, the Board finds that the Veteran is not entitled to a compensable rating under DC 5255 for impairment of the femur for any time during the appeal period.  

Private treatment records show a finding of paresthesia of the right lower extremity in April 2002.  However, a June 2002 private medical record provided an assessment of dymelinating polyneuropathy of the lower extremities associated with monoclonal gammopathy of undetermined significance based electrophysiological study. 

A February 2003 private x-ray finding shows degenerative arthritis of the bilateral hips with osteophyte formation.  The report indicated that "[t]he changes of right inferior pelvic ramus could be result of old trauma.  No new fracture or area of bony destruction is seen."

A March 2003 VA examination report shows the Veteran reported he could walk up to 200 yards without difficulty and denied any surgical interventions, dislocations, or any known arthritis.  He did not take any medications outside of nonsteroidals for his pain.  On physical examination, the examiner observed that the Veteran walked with the assistance of a cane but that he walked quite briskly.  He also was easily up and off the examination table without the use of the cane and was able to do three hops on each leg without any evidence of pain or discomfort.  His extremities were without gross edema and he had excellent peripheral pulses in the femoral, radial, and posterior tibial regions.  His hips had full range of motion with hip flexion of the right to 125 degrees and hip abduction to 45 degrees.  X-ray examination showed normal views of the hips and pelvis absent "fracture or other osseous abnormalities."

A May 2003 VA examination report noted the examiner's opinion that the numbness in the feet was of unknown etiology and that there was no medical evidence that the numbness was caused by the residuals of a stress fracture to the right pubic ramus.

Private treatment notes in 2003 and 2004 note complaints of right hip pain, but there was no specific finding that these complaints were attributable to service-connected residuals of right pubic ramus fracture.  Notably, the Veteran provided a history of "bilateral" rami fractures.  A February 2003 clinical record noted a diagnosis of right hip pain/ligament injury manifested by point tenderness in the insertion of the medial hamstring muscles.  An April 2003 clinical record recorded a diagnosis of peripheral neuropathy, monoclonal gammopathy of unknown significance.  In October 2003, the Veteran was noted to experience pain with internal rotation of the right hip.  In May 2004, the examiner appeared to interpret abnormal magnetic resonance imaging (MRI) scan findings of ruptured disc at T12-L1 with right-sided fragment to right hip pain.  In July 2004, the examiner described the internal and external rotation of the hips as "normal."

The many VA clinical records associated with the claims folder are significant for a December 2009 finding of "strong" right lower extremity strength.  In March 2010, the Veteran's complaints of right lower extremity pain were attributed to low back pain with sciatica.  At that time, the right lower extremity was described as within functional limits (WFL).  In May 2010, the Veteran reported pain in his right hip and leg which was unrelieved by pain medications.

A January 2010 VA examination report shows the Veteran broke his pubic ramus when he fell off of a wall when he was 25.  It was not hurting until three or four years later and then he gradually started to have pain in his perineum that he attributed to this old fracture.  He was able to walk on it and recently walked 10 miles at one time.  On physical examination, there was no bone or joint abnormality, sign of active infection, evidence of abnormal weight-bearing on the feet, functional limitation on standing or walking, or signs of bone disease.  The weight-bearing joint also was not affected.  Range of motion of the bilateral hips showed that flexion was from 0 to 100 degrees, extension from 0 to 20 degrees, and abduction from 0 to 30 degrees.  Pain was not worsened by three repetitions and there was no change in range of motion.  X-ray examination showed moderate bilateral degenerative joint disease of the hips.  It is further noted that "[t]he obturator ramus, symphysis pubis and sacroiliac joints appear normal."

The examiner commented that the Veteran had non-specific pain all over his body including the pelvic area and that the Veteran claimed his current perineum pain was due to his old fracture.  The examiner noted that the private treatment records and service treatment records (STRs) were reviewed and that, in September 1985, the Veteran had previous healed stress fracture of the right pubic ramus with ischium and right ischial tuberosity.  The examiner determined that the complaints of non-specific pain all over his body were less likely as not (less than 50/50 probability) caused by or a result of the residuals of stress fracture to the right pubic ramus.  The examiner also found that the Veteran's complaints of pain in the perineum likely had nothing to do with the old fracture.  Further, the examiner commented that the Veteran's mild hip arthritis might be contributing to his pain but had absolutely no relationship to his old stress fractures.

Overall, the Board finds that the credible medical evidence establishes that the Veteran's service-connected residuals of a stress fracture of the right pubic ramus are manifested by a fully healed fracture site which causes no aspects of pain or functional impairment.  Clearly, the Veteran has reported right hip pain which he attributes to his service-connected residuals of stress fracture of the right pubic ramus.  The Board further acknowledges that a radiologist in 2003 interpreted X-ray findings as showing osteophyte formation in the area of the fracture site which could represent past trauma.  Additionally, at that time, the Veteran was treated for "right hip pain/ligament injury."

However, the record also includes radiologist interpretations in 2003 and 2010 that the Veteran's fracture site demonstrated no abnormalities.  These radiology interpretations are supplemented by the opinions of VA examiners in 2003 and 2010 who found no objective evidence of current disability attributable to the service-connected residuals of stress fracture of the right pubic ramus.

The Veteran does manifest degenerative arthritis in both hips which the January 2010 VA examiner found has absolutely no connection with the old stress fracture to the right pubic ramus.  The Veteran's complaints of pain in the perineum also were not found to be related to the residuals of stress fracture to the pubic ramus.  The January 2010 VA examination report noted decreased range of motion in the bilateral hips, however, this limitation was noted in both hips and was not determined to be related to the service-connected residuals of stress fracture to the right pubic ramus by the examiner.  

The Veteran's complaints of numbness in the bilateral lower extremities also were found to be unrelated to the residuals of stress fracture to the pubic ramus.  Specifically, monoclonal spike abnormality and immunoelectrophoresis were noted as the causes of the polyneuropathy on a June 2002 private treatment record; and a May 2003 VA examination report also found that there was no relationship between the complaints of numbness in the feet and the residuals of stress fracture to the pubic ramus.

The Board further notes that the extensive private and VA clinical records associated with the claims folder include no impressions specifically attributing current right hip symptomatology to the service-connected residuals of stress fracture to the right pubic ramus by the examiner.

Overall, the Board finds that the overwhelming medical evidence establishes that the Veteran's service-connected residuals of a stress fracture of the right pubic ramus is manifested by a fully healed fracture site which causes no aspects of pain or functional impairment.  To the extent that the radiology interpretation in 2003 provides evidence in support of this claim, the probative value of such evidence is limited as other radiologists have interpreted these results differently and, more importantly, VA examiners have provided opinion that the Veteran's service-connected residuals of a stress fracture of the right pubic ramus do not result in any aspect of disability.  This opinion also outweighs any evidentiary value to the February 2003 treatment record, which appeared to treat an unrelated ligament injury but was otherwise vague as to the precise diagnosis.

While the Veteran has complaints of pain, symptoms alone cannot be compensable without an in-service disease or injury to which the pain can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001). 

In evaluating the Veteran's claim, the Board must consider whether a compensable disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical evidence shows that the Veteran does not have any functional impairment associated with the residuals of stress fracture to the pubic ramus.  While he has complaints of pain, he also is able to walk 10 miles with no symptoms and easily hops on his right side and moved around on physical examination.  In any event, as held above, the Veteran's pain complaints and functional limitations have not been medically attributed to the service-connected residuals of a stress fracture of the right pubic ramus.

It is the responsibility of the Board to interpret reports of examination in the light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability picture. See 38 C.F.R. § 4.2.  Based on the medical findings, a compensable rating for the residuals of stress fracture to the pubic ramus is not warranted for any time during the appeal period.

None of the other diagnostic codes pertaining to the hip and thigh apply. Specifically, DC 5254 addressing flail joint is not applicable; nor are DCs 5253 (limitation of rotation of the thigh, cannot toe-out more than 15 degrees); 5252 (limitation limitation of flexion of the thigh, flexion limited to 45 degrees); 5251 (extension limited to 5 degrees); or 5250 (hip ankylosis).  Normal range of motion in the hip is 0 to 125 degrees of flexion; and 0 to 45 degrees of abduction.  See 38 C.F.R. § 4.71a, Plate II.  The Veteran's hip range of motion was from 0 to 100 degrees of extension; however, as noted above, the limitation of motion was in both hips and was not found to be related to the service-connected residuals of a stress fracture to the right pubic ramus.

The symptomatology associated with the residuals of stress fracture to the right pubic ramus has been relatively stable throughout the appeals period.  Therefore, staged ratings (i.e., different percentage ratings for different periods of time) are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the Veteran's statements that his disability is worse. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board acknowledges the Veteran's belief that he manifests current symptomatology related to service-connected residuals of stress fracture of the right pubic ramus, such as pain, functional limitations, arthritis, osteophyte formation, foot numbness, etc.  However, the Veteran's own self-diagnosis holds little, if any, probative value as he is not shown to possess the requisite training and expertise to speak to issues of medical diagnosis and etiology.  To the extent his opinion holds any probative value, it is greatly outweighed by the opinions and findings from the VA examiners in this case as they are shown to possess greater expertise to speak to the medical issues at hand.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's residuals of stress fracture to the pubic ramus do not represent an exceptional or unusual disability picture.  He also has not required hospitalization due to the service-connected disability, and marked interference with employment has not been shown.  The record shows that he is not presently employed and that he is receiving SSA benefits for a psychiatric disability, substance abuse, and disorders of the muscle, ligament, and fascia, not on the basis of residuals of a stress fracture to the pubic ramus.

Moreover, the Board has held that the Veteran's service-connected residuals of a stress fracture of the right pubic ramus are asymptomatic.  As such, the rating criteria and rating assigned reasonably describes his disability level and symptomatology.  The schedular criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Additionally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has not asserted, nor does the evidence suggest that he is unemployable due to the residuals of a stress fracture to the pubic ramus.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claim for the residuals of a stress fracture to the pubic ramus, it is inapplicable in this case.

In sum, the evidence more closely approximates the criteria for a noncompensable rating for the residuals of a stress fracture to the pubic ramus.  The preponderance of the evidence is against the claim for increase and there is no doubt to be resolved.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO provided the Veteran with pre-adjudication notice regarding the claim by letter dated in March 2003.  The RO provided him with follow-up notice in November 2009, which included the criteria for assigning effective dates and disability ratings, subsequent to the initial adjudication.

In this case, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a March 2011 supplemental statement of the case (SSOC). 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The letter notified the Veteran that to substantiate his increased rating claim for the residuals of a stress fracture of the pubic ramus he must submit evidence that the symptoms had become worse.  This is deemed sufficient, as notice described in 38 U.S.C.A. § 5103(a) need not be veteran-specific and generic notice is all that is required under Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. Cir. 2009).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained STRs, private clinical records, VA clinical records and SSA records.  All relevant VA clinical records have been associated with the claims folder, and there are no outstanding requests for VA to obtain any additional private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.

The Veteran has also been provided VA examinations during the appeal period, to include a January 2010 VA examination which specifically addressed the present severity of service-connected right pubic ramus disability in light of the co-existing right hip arthritis.  The examination report provides all findings necessary to decide this appeal, including an opinion as to whether the Veteran's sources of disability are attributable to service-connected disability which is based upon accurate review of the factual history as found by the Board.

Since the last VA examination conducted in January 2010, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that a compensable rating may still be possible.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board notes that the Veteran's representative argued in a July 2009 written brief presentation that the Veteran's service-connected disability was not properly evaluated because the appropriate pubic ramus was not identified by the STRs and/or the post-service medical records.  The STRs, in fact, noted that the stress fracture was to the right pubic ramus, ischium and right ischial tuberosity.  The most recent January 2010 VA examination also identified this finding in the STRs.  Thus, it appears that all relevant evidence was considered in determining the present severity of the residuals of a stress fracture to the right pubic ramus.

In totality, the Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to a compensable rating for residuals of a stress fracture of the right pubic ramus is denied.







____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


